DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a sub-insulating pattern between the first insulating pattern and each of the plurality of second insulating patterns, the sub-insulating pattern including a different material from that of the plurality of second insulating patterns; a pair of second conductive lines extending in a second direction crossing the first direction, the pair of second conductive lines crossing the pair of first conductive lines and the first insulating pattern; and a plurality of memory cells between the pair of first conductive lines and the pair of second conductive lines”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “ a sub-insulating pattern between the first insulating pattern and each of the plurality of as recited in claim 11.

The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of memory cells between the plurality of first conductive lines and the plurality of second conductive lines, wherein the insulation structure comprises: a first insulating pattern extending in the first direction between the plurality of first conductive lines; a plurality of second insulating patterns on the first insulating pattern and between the plurality of first conductive lines, the plurality of second insulating patterns being spaced apart from each other in the first direction; and a sub-insulating pattern between the first insulating pattern and each of the plurality of second insulating patterns, the sub-insulating pattern including a different material from that of the plurality of second insulating patterns; wherein at least one of the first insulating pattern and the plurality of second insulating patterns includes a gap therein.”, with combination of remaining features, as recited in claim 17.

Jeong et al (US 2006/00345117 A1) discloses a first upper inter-layer insulating layer 15 is provided on the substrate and on the common source line 13s. The first lower inter-layer insulating layer 9 and the first upper inter-layer insulating layer 15 provide a (Fig [1-4], Para [0054]).

However, Jeong fails to disclose would not have rendered obvious the above-quoted features recited in clams 1, 11 and 17.

Claims 2-10, 12-16 and 18-20 are allowed as those inherit the allowable subject matter from clams 1, 11 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898